Citation Nr: 0916658	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  04-12 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to a disability rating greater than 10 
percent for right knee injury residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from October 1969 to November 
1971.  He received several awards and commendations to 
include the National Defense Service Medal, Vietnam Campaign 
Medal, and Vietnam Service Medal.  His military occupational 
specialty was Light Weapons Infantryman.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and April 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by the VA.  See 38 
U.S.C.A. §§ 5100 et seq (West 2002).  This assistance 
specifically includes obtaining all relevant Social Security 
Administration (SSA) records.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1993). 

Correspondence dated in August 1998 shows that the Veteran 
was awarded SSA disability benefits effective January 1997.  
To date, however, neither the SSA decision nor any medical 
records underlying the Veteran's SSA disability benefits 
award have been obtained by the RO.  Thus, on remand, the 
AMC/RO should obtain these records.

There are specific notice requirements with respect to claims 
to reopen.  VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit being sought.  To satisfy this requirement, 
the Secretary is required to look at the bases for the denial 
in the prior decision and to provide the claimant with a 
notice letter that describes what evidence would be necessary 
to substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The RO previously denied a claim for service connection for 
PTSD in September 1993, March 1996, July 1996, and January 
2000 rating decisions.  These decisions were not appealed and 
became final.  Therefore, in order to reopen this claim, the 
Veteran must submit new and material evidence pursuant to 38 
U.S.C.A. § 5108.  Unfortunately, an April 2002 letter from 
the RO does not meet the requirements set out in Kent.  
Specifically, the April 2002 letter did not describe what 
evidence and information would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denials.  On remand, the Veteran should be provided with 
notice that complies with Kent.    

Finally, the Board notes that the Veteran's service personnel 
records do not indicate that he saw combat and while there 
are some notations of PTSD in the Veteran's medical treatment 
records, it appears that the Veteran does not have a 
confirmed diagnosis of PTSD.  The Board further notes, 
however, that the Veteran has never been asked to provide any 
details regarding his claimed stressors for possible 
verification.  On remand, the Veteran should also be 
requested to provide details regarding his claimed stressors 
for potential verification.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notice obligations have been 
satisfied in accordance with the recent 
court decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, and any other 
applicable legal precedent.  
Specifically, issue appropriate notice on 
the Veteran's application to reopen a 
previously denied claim of service 
connection for PTSD.  A copy of the 
notice letter should be included in the 
claims file.  

2.  Contact the Veteran and request that 
he provide details regarding the 
stressors to which he alleges he was 
exposed in service (i.e., the PTSD 
Questionnaire form).  These details 
should include dates, places, detailed 
descriptions of events, and any other 
identifying information concerning any 
other individuals involved in the events, 
including their full names, ranks, units 
of assignment or any other identifying 
detail.  Such details are vitally 
necessary to obtain supportive evidence 
of the stressful events and he must be 
asked to be as specific as possible 
because without such details an adequate 
search for verifying information can not 
be conducted.  

3.  Contact SSA and obtain any 
administrative decisions and all medical 
records used in adjudicating the 
Veteran's August 1998 award for 
disability benefits, specifically those 
records regarding his psychiatric 
disorder, hepatitis C, and service-
connected right knee disorder.  Once 
obtained, all documents must be 
permanently associated with the claims 
folder.  If these records are 
unobtainable, a negative reply must be 
noted in writing and associated with the 
claims folder.

4.  Review the record and ensure that the 
above action has been completed.  When 
the AMC/RO is satisfied that the record 
is complete the claim should be 
readjudicated.  If any claim sought on 
appeal remains denied, the AMC/RO must 
furnish the claimant and his 
representative with a Supplemental 
Statement of the Case (SSOC) and allow 
the claimant an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


